             Case 2:21-mj-00283-EJY Document 13 Filed 04/13/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     BIANCA R. PUCCI
 3   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-6336
 5   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 6
                                   UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                        Case No. 2:21-mj-00283-EJY
 9
                     Plaintiff,                        Stipulation to Continue Preliminary
10                                                     Hearing (First Request)
                     v.
11
     JONATHAN ROBERT RISSE-SANTOS,
12
                     Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,

15   Acting United States Attorney, and Bianca R. Pucci, Assistant United States Attorney, counsel

16   for the United Stated of America, and Daniel Lippmann, Esq., counsel for the defendant

17   Jonathan Robert Risse-Santos, that the Preliminary Hearing currently scheduled on Thursday,

18   April 15, 2021, at 4:00 p.m., be vacated and continued to a time convenient to the Court but no

19   sooner than 60 days. This Stipulation is entered into for the following reasons:

20          1.      The parties require additional time to discuss the potential for a Pre-Indictment

21   negotiation.

22          2.      Counsel for the defendant will require additional time to review and investigate

23   discovery and meet with the client to discuss the details prior to proceeding.

24          3.      The Defendant is in custody and does not object to the continuance.
                Case 2:21-mj-00283-EJY Document 13 Filed 04/13/21 Page 2 of 3




 1              4.    The parties agree to the continuance.

 2              5.    Additionally, denial of this request for continuance could result in a miscarriage of

 3   justice.

 4              6.    The additional time requested by this stipulation is excludable in computing the

 5   time within which the defendant must be indicted and the trial herein must commence pursuant

 6   to the Speedy Trial Act, 18 U.S.C. §§ 3161(b) and 3161(h)(7)(A), considering the factors under

 7   18 U.S.C. § 3161(h)(7)(B)(i) and (iv).

 8              7.    This is the first request for continuance filed herein.

 9

10              DATED this 13th day of April, 2021.

11

12   CHRISTOPHER CHIOU
     Acting United States Attorney
13

14   ____/s/ Bianca R. Pucci________________                  ___/s/ Daniel Lippmann________________
     BIANCA R. PUCCI                                          DANIEL LIPPMANN
15   Assistant United States Attorney                         Attorney for Defendant:
                                                              JONATHAN ROBERT RISSE-SANTOS
16

17

18

19

20

21

22

23

24

                                                          2
            Case 2:21-mj-00283-EJY Document 13 Filed 04/13/21 Page 3 of 3




 1
                                UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:21-mj-00283-EJY
 4
                   Plaintiff,                         ORDER
 5
                   v.
 6
     JONATHAN ROBERT RISSE-SANTOS,
 7
                   Defendant.
 8
     Based on the Stipulation of counsel, good cause appearing therefore:
 9
            IT IS HEREBY ORDERED that the Preliminary Hearing currently scheduled on
10
     Thursday, April 15, 2021 at the hour of 4:00 p.m., be vacated and continued to June 14,
11

12   2021 at the hour of 4:00 p.m. in Courtroom 3B.

13
            DATED this 13th day of April, 2021.
14

15
                                                       ____________________________________
16
                                                       Elayna J. Youchah
                                                       United States Magistrate Judge
17

18

19

20

21

22

23

24
